NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RICARDO FRAUSTO,                                No.    20-70653

                Petitioner,                     Agency No. A097-258-285

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2022**

Before: SILVERMAN, KOH, and SANCHEZ, Circuit Judges.

      Ricardo Frausto, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his second motion to

reopen proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo questions



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of law. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the

petition for review.

      Frausto challenges only the BIA’s decision denying sua sponte reopening.1

Our jurisdiction is limited to “reviewing the reasoning behind the decision[] for

legal or constitutional error.” Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

The record does not support Frausto’s assertions that the BIA committed such

errors. For example, there is no indication that the BIA failed to consider its own

precedent or neglected to adequately review and consider the evidence presented.

See, e.g., Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 894 (9th Cir. 2018) (“There

is no indication that the IJ or BIA did not consider all the evidence before them.”).

We otherwise lack jurisdiction to review the BIA’s discretionary decision not to

exercise its authority to reopen proceedings sua sponte. See 8 C.F.R. § 1003.2(a);

Bonilla, 840 F.3d at 588.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




1
  He does not raise and has therefore waived any challenge to the agency’s other
bases for denying his motion, including that it was both untimely and number
barred and that he failed to establish prima facie eligibility for relief and
protection. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)
(issues not argued in opening brief deemed waived).

                                          2                                    20-70653